Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
This action is responsive to the following communications: the amendment filed on January 10, 2022.

Claims 1-20 are presented for Examination. Claims 1 and 16 are independent. Claims 18-20 have been added.


Claim Objections
Claim 18 objected to because of the following informalities:  missing period(".") at the end of the claim 18.  Appropriate correction is required.


Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-7 and 16-20 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Kato (US 2018/0182583).
Regarding independent claim 1, Kato discloses that a power supply system (Fig. 1), comprising:
a power source (Fig.1: 410 [0029]);
a relay (Fig 1: 210) interposed between the power source and a load (Fig. 1:300);
a switch (Fig. 1: 50) configured to coupled to the load in a state where the switch allows or disallows for power supply from the power source (410) to the load when the relay is in a closed state (Fig.1: relay 210 ON); and
a controller (Fig. 1: 10) configured to control an operation of the switch,
the controller being configured to execute a forced driving control (Fig. 2: either 220 or 210 are on to drive the motor) at a time of a closing operation of the relay, the forced driving control causing the switch to operate independently of a request (Fig. 2: S20) for driving the load and thereby causing power to be supplied from the power source to the load (Fig. 1: 300),
wherein the relay (Fig.1: 220) is connected to the load independently of the switch (Fig. 1:50; independently control the load 300) being coupled to the load.

Regarding claim 2, Kato disclose that wherein
the controller is configured to determine, at the time of the closing operation of the relay, whether continuity in the relay is normal, and
the controller is configured to execute the forced driving control in a case where the continuity in the relay is determined as not being normal (Fig. 2: S30).

Regarding claim 3, Kato disclose that wherein
the controller is configured to redetermine, after executing the forced driving control, whether the continuity in the relay is normal, and
the controller is configured to execute a hammering control in a case where the continuity in the relay is redetermined as not being normal, the hammering control repeatedly opening and closing the relay (Fig. 2).

Regarding claim 4, Kato disclose that wherein
the load comprises a polyphase electric motor having two or more phases (Fig. 1: 300; [0025]),
the switch comprises two or more switches ([0025]),
the switches are provided for the respective phases of the electric motor, and
the controller (Fig.1:10) is configured to close one or more of the switches provided for a portion or all of the phases of the electric motor in the forced driving control.

Regarding claim 5, Kato disclose that wherein
the load comprises a polyphase electric motor having two or more phases (Fig. 1: 300; [0025]),
the switch comprises two or more switches ([0025]),
the switches are provided for the respective phases of the electric motor, and
the controller (Fig.1:10)  is configured to close one or more of the switches provided for a portion or all of the phases of the electric motor in the forced driving control.

Regarding claim 6, Kato disclose that wherein
the load comprises a polyphase electric motor having two or more phases,
the switch comprises two or more switches ([0025]),
the switches are provided for the respective phases of the electric motor, and
the controller (Fig. 1: 10) is configured to close one or more of the switches provided for a portion or all of the phases of the electric motor in the forced driving control.

Regarding claim 7, Kato disclose that wherein
the electric motor (Fig. 1: 300) is configured to have an angle of rotation of the electric motor to be restricted to a predetermined angle when the relay is in an open state, and
the controller is configured to close one, of the switches, provided for a preceding application phase in the forced driving control, the preceding application phase being one, of the phases of the electric motor, on which preceding current application has been performed.

Regarding independent claim 16, Kato disclose that a power supply system (Fig. 1), comprising:
a power source (Fig.1: 410 [0029]);
a relay (Fig 1: 210) interposed between the power source and a load (Fig. 1:300), the relay being configured to allow for power supply from the power source (410) to the load when the relay is in a closed state (Fig.1: relay 210 ON); and

detect an operation state of the relay at a time of a closing operation of the relay (Fig. 3; t11, t16),
allow or disallow for the power supply from the power source to the load (Fig. 1: 300) in accordance with a request for driving the load when the detected operation state indicates that the relay is in a usual operation state (Fig.2), and
cause power to be supplied, via a connection to the load independent of the relay, from the power source to the load independently of the request for driving the load when the detected operation state indicates that the relay is in an abnormal continuity state (Fig. 3; at t19 210 is ON and 220 is OFF and hence 210 supplies power from source 410).

Regarding independent claim 17, Kato disclose that a method of controlling a power supply system including a power source, a relay (Fig 1: 210) interposed between the power source and a load (Fig. 1:300),  and a switch (Fig. 1: 50) coupled to the load in a state where the switch allows or disallows for power supply from the power source to the load when the relay is in a closed state (Fig.1: relay 210 ON), wherein the relay is connected to the load independently of the switch being coupled to the load (Fig. 1:50; independently control the load 300),  the method comprising:
detecting an operation state of the relay at a time of a closing operation of the relay (Fig. 3; t11, t16);
allowing or disallowing for the power supply from the power source to the load (Fig. 1: 300) in accordance with a request for driving the load when the detected operation state indicates that the relay is in a usual operation state (Fig. 2); and


Regarding claim 18, Kato disclose that wherein the switch comprises two or more switches (Fig. 1: for U, V and W phases), wherein the switches are provided for the respective phases of the electric motor, and wherein the controller is configured to close one, of the switches, provided for a preceding application phase in the forced driving control, the preceding application phase being one, of the phases of the electric motor, on which preceding current application has been performed (Fig. 2)

Regarding claim 19, Kato disclose that wherein the load comprises a polyphase electric motor having two or more phases (Fig. 1: 300; 3 phase motor), the connection comprises two or more switches, the switches are provided for the respective phases of the electric motor (Fig. 1: 50; switches for 3 phases), and the controller (Fig. 1: 10) is configured to close one or more of the switches provided for a portion or all of the phases of the electric motor in the forced driving control (Fig. 1: through P1 and P2).

Regarding claim 20, Kato disclose that wherein the electric motor is configured to have an angle of rotation of the electric motor to be restricted to a predetermined angle when the relay is in an open state, and the controller is configured to close one, of the switches, provided for a preceding application phase in the forced driving control, the .

Allowable Subject Matter
Claims 8-15 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.


Response to Arguments
Due to the amendments, previous rejection under 35 USC § 112(b) has been withdrawn for claims 1-16.
Applicant’s arguments with respect to claim(s) 1-17 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.


Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to MUHAMMAD S ISLAM whose telephone number is (571)272-8439. The examiner can normally be reached 9:30am to 6:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Eduardo Colon-Santana can be reached on 571-272-2060. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx 




/MUHAMMAD S ISLAM/Primary Examiner, Art Unit 2846